Citation Nr: 0818912	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-35 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for major depressive disorder. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1961 to February 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  That decision granted service connection 
for major depressive disorder and assigned a 10 percent 
disability rating.  An October 2005 decision review officer 
(DRO) decision increased the assigned rating to 30 percent 
disabling, effective from February 2004 (date of claim).  
However, on a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the 30 percent rating is not a 
full grant of the benefits sought on appeal, and since the 
veteran indicated his disagreement with the 30 percent rating 
on his November 2005 VA Form 9, the matter remains before the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A.§§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

VA's duty to assist includes obtaining VA medical treatment 
records that are material to the issues on appeal.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that a remand 
is necessary to acquire VA medical treatment records that are 
material to the issue on appeal because VA is deemed to have 
constructive knowledge of certain documents generated by VA 
agents or employees).  In the May 2008 informal hearing 
presentation and the August 2005 VA examination, the 
veteran's representative and the VA examiner, respectively, 
referenced that the veteran has been seeing a psychiatrist at 
the Mental Health Clinic at the VA medical center (VAMC) in 
Dayton, Ohio.  The only VAMC records in the veteran's claims 
file are dated January 2004 through May 2004.  Thus, it 
appears that not all relevant VA medical records are of file.  
Accordingly, these records should be obtained in compliance 
with VA's duty to assist.

In addition, the Board notes that the veteran was last 
afforded a VA examination in August 2005 in connection with 
his claim on appeal.  As such, it has been nearly three years 
since his last examination.  Furthermore, the August 2005 VA 
examination does not contain an adequate explanation for its 
recommendations and conclusions.  Specifically, while it was 
observed that the veteran was not able to obtain and maintain 
full and gainful employment, no finding was made as to cause 
of his unemployment.  In this regard, the Board notes that 
the veteran has an extensive history for heart problems as 
well as his service-connected major depressive disorder.  The 
Board therefore finds that a VA examination is necessary for 
the purpose of obtaining a more detailed description of the 
relevant diagnostic criteria as it pertains to the veteran, 
and to ascertain the current severity and manifestations of 
the veteran's service-connected major depressive disorder.  
See 38 C.F.R. § 4.2 (2007) (". . . if the [examination] 
report does not contain sufficient detail, it is incumbent on 
the rating board to return the report as inadequate for 
rating purposes"); Schafrath v. Derwinski, 1 Vet. App. 589, 
594.  




	(CONTINUED ON NEXT PAGE)



As such, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should attempt to obtain and 
associate with the claims file copies of 
all pertinent treatment records from the 
VAMC Mental Health Clinic in Dayton, Ohio.  
All responses, negative or positive, 
should be properly annotated into the 
record.

2.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
major depressive disorder.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
conducted.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the veteran's major depressive 
disorder.  Specifically, the examiner 
should comment on whether the veteran's 
inability to obtain and maintain gainful 
employment is due to his service-connected 
major depressive disorder or some other 
factor(s).  The examiner should also 
report all signs and symptoms necessary 
for rating the veteran's major depressive 
disorder under the General Rating Formula 
for Mental Disorders.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

